Citation Nr: 1538121	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right thigh myositis ossifications.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right thigh myositis ossifications.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right thigh myositis ossifications.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1980 to June 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and February 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously remanded this appeal in an October 2014 decision.  In an April 2015 decision, the Board again remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for a bilateral feet disorder, to include as secondary to service-connected right thigh myositis ossifications; entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected right thigh myositis ossifications; entitlement to service connection for a left hip disorder, to include as secondary to service-connected for right thigh myositis ossifications; entitlement to service connection for a back disorder, to include as secondary to service-connected for right thigh myositis ossifications; and entitlement to service connection for a left leg disorder have been raised by the record in statements dated in March and August of 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a TDIU, entitlement to service connection for a right knee disorder, to include as secondary to service-connected right thigh myositis ossifications; and entitlement to service connection for a left knee disorder, to include as secondary to service-connected right thigh myositis ossifications, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's right thigh myositis ossifications have been manifested by pain and limitation of motion; but not limitation of flexion to 30 degrees or limitation of abduction with motion lost beyond 10 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right thigh myositis ossifications have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5023 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in November 2008.  This letter was also provided prior to the initial decision on the claim by the AOJ in September 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in January 2009, December 2011, and May 2015 in connection with the claim on appeal.  When considered together, these examinations are adequate as they are predicated on an examination of the Veteran and provide the required information to properly rate the Veteran under the applicable diagnostic codes.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right thigh disability since he was last examined in May 2015.  The record does not reflect an allegation or evidence revealing any worsening of the right thigh myositis ossifications since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claims.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

The Board also finds compliance with the prior remands.  Pursuant to the 2014 remand, the AOJ obtained the Veteran's SSA records.  Pursuant to the 2015 remand, the AOJ obtained a responsive examination.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on September 30, 2008.  Therefore, the period for consideration on appeal began on September 30, 2007, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right thigh is currently rated as 10 percent disabling under Diagnostic Code 5023 for myositis ossifications.  The rating criteria provide that myositis ossifications will be rated based on limitation of motion of affected parts, as degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  Accordingly, the Veteran is rated as 10 percent under this diagnostic code.  

Background

In July 2008, a record from Dr. M. documented that the Veteran complained of swollen legs and painful knees.  In this same month, the Hughston Clinic found that the Veteran had good muscle tone and full range of motion of his hips.  The record also noted that he walked normally.

The Veteran's right thigh disability was evaluated during a January 2009 VA examination.  The Veteran informed the examiner that he had constant pain in his right thigh that he rated as an 8 out of 10.  His right thigh disability reportedly interfered with his activities of daily living as the pain affected his sleeping and increased when he stood for 12 hours at his job or when he drove a car.  His use of the medications Celebrex and Ultram provided some relief from the pain.  The examiner described the Veteran's gait as steady and smooth.  The examiner noted that the Veteran did not use a mechanical aid, but the examiner also stated that he wore a knee brace on his right knee.  The Veteran did not have flare-ups.  In assessing the muscle strength for the lower extremities, the examiner documented that it was 5 out of 5 and there was no muscle wasting.  The examiner additionally evaluated the rectus femoris, vastus lateralis, and vastus medialis muscles of the right thigh.  He found that there was no increased heat or redness, lesion, tenderness to palpation, focal swelling, joint or muscle contractions, lumps or nodules, or cutaneous erythema.  Deep tendon reflexes were also within normal limits for the bilateral lower extremities.  There was no associated injury of bony structures, nerves, or vascular structures.  The diagnosis was myositis ossifications of the right thigh.

In a September 2010 VA treatment record, the Veteran reported that he had pain in his right hip and knees that was aching and ongoing.  He rated the pain as an 8 out of 10.  Medications could alleviate the pain and activity could worsen it.  The Veteran reported that he was taking hydrocodone for pain.  Another VA treatment record from December 2010 indicated that he used hydrocodone for left knee pain.  An October 2010 VA treatment record noted that the Veteran had bilateral knee pain. He used bilateral hinged knee braces and he was ambulating with a standard cane.  As part of a treatment plan for bilateral knee conditioning, the record noted that the Veteran would undergo quadriceps/hamstring strengthening.   The record also recorded that the muscle strength of the right hip had decreased to 4 out of 5, but the range of motion was within functional limits.

A December 2010 record from the Georgia Department of Labor Disability Adjudication Services documented the Veteran's report that he experienced spasms that began in the anterior thigh and traveled down below the knee.  These spasms caused his legs to lock up approximately once a month.  According to the Veteran, bending, kneeling, and walking led to increased pain.

In a January 2011 VA treatment record, the Veteran reported that he had difficulty standing and that he was unable to sleep due to leg pain.  Later in March, the Veteran stated that he was sleeping better with the help of medication.

Another VA examination was conducted in December 2011 for the Veteran's right thigh disability.  The Veteran reported that movement caused pain underneath his right thigh.  He also had constant pain and a tingling sensation in his left hip. According to the Veteran, he started having left hip pain in the 1980's, but he denied having any right hip pain.  He treated his pain with Diclofenac, Hydrocodone, and Zanaflex.  In the previous 12 months, he had not received any hip injections.  In terms of assistive devices, the examiner stated that the Veteran used a cane on a regular basis, but he did not use any assistive devices as a normal mode of locomotion.  

Initial range of motion measurements showed that the right hip had normal flexion of 125 degrees.  There was 0 degrees of extension.  For both extension and flexion, there was no objective evidence of pain.  The examiner determined that abduction was neither lost beyond 10 degrees nor limited such that the Veteran could not cross his legs.  In addition, the rotation was not limited such that the Veteran could not toe out more than 15 degrees.  After 3 repetitions, there was no additional limitation in range of motion and the findings related to abduction and rotation remained the same.  The examiner also found that the Veteran did not have any functional loss and/or functional impairment of the hip and thigh for the right lower extremity.   The examination report did not document whether the Veteran had flare ups.  

Testing showed that the muscle strength of the right hip had improved to 5 out of 5 for the flexion, abduction, and extension.  There was no pain to palpation.  The examiner noted that though the Veteran complained of mild tenderness with palpation to the right posterior thigh, there was no point tenderness.  The examiner determined that there was no ankylosis of the hip joint as well as no malunion/nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran had not undergone a total hip joint replacement, arthroscopic surgery, or any other hip surgeries.  There were likewise no scars present that were related to the right hip.  The examiner also found that the Veteran's thigh condition did not create functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner concluded that the Veteran's thigh condition did not impact his ability to work.  The diagnosis section of the examination report listed myositis ossifications of the right thigh and a normal bilateral hip examination.

A June 2012 record from Dr. M. determined that the Veteran's pain was located in the lower extremities.  In assessing the Veteran's muscles, Dr. M. found that he had good range of motion and that his knee braces were intact.  He also noted that the straight leg raise test caused pain in the right hip and thigh.  In addition, the Veteran experienced tremors when his legs were extended.  In a July 2012 statement, Dr. M. informed VA that the Veteran had limited mobility and gait impairment, but that it was secondary to his severe degenerative joint disease of the bilateral knees.

The Veteran was also provided with a VA examination to evaluate his right hip disability in May 2015.  The Veteran reported having constant tingling along the inside of his right thigh.  He also still suffered from the spasms and locking episodes that he had reported in December 2010.  During one such incident, the Veteran fell.  At the time of the examination, his medication was a nonsteroidal inflammatory drug, hydrocodone, and cyclobenzaprine.  He still used bilateral knee braces and a cane on a regular basis.  The knee braces were used for the bilateral knees and the cane was used for any ambulation.  The Veteran did not report any flare-ups of the hip or thigh.  He also did not report having any functional loss or functional impairment of the thigh.

Range of motion testing showed that extension was now limited to 90 degrees.  In contrast, his extension had improved to a normal 30 degrees.  For the remaining measurements, the Veteran had normal endpoints of 45 degrees of abduction, 25 degrees of abduction, 60 degrees of external rotation, and 40 degrees of internal rotation.  The Veteran's abduction was still not limited such that he could not cross his legs.  The Veteran exhibited pain for each of these measurements.  The examiner determined abnormal range of motion contributed to functional loss as the Veteran was unable to fully flex either hip.  The examiner noted that this functional loss was caused by pain, lack of endurance, and incoordination.

Upon repetitive use testing, the Veteran's flexion was further limited to 70 degrees. However, the Veteran did not experience any loss in range of motion for extension, abduction, external rotation, or internal rotation.  In addition, abduction was still not limited to such an extent that it prevented the Veteran from crossing his legs.  For the right hip, there were additional contributing factors of disability which included disturbance of locomotion, interference with sitting, and interference with standing.  The examiner stated that she was unable to opine and would otherwise be speculating to state whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  As a result, it was not feasible to provide an opinion as to the degrees of additional range of motion loss due to "pain on use or during flare-ups" without speculation.

The Veteran's muscle strength remained at a 5 out of 5 for flexion, extension, and abduction. There was still no muscle atrophy or ankylosis of the right side.  The examiner also observed mild to moderate pain on deep palpation of the femur insertion site.  There was no evidence of crepitus.  The examiner noted that imaging studies of the left and right femur had been performed in December 2011, but no degenerative or traumatic arthritis was documented.  The right femur x-ray impression noted a right femoral diaphyseal cortex that was probably traumatic, but also stated that the femur was otherwise normal.  In her report, the examiner also remarked that the Veteran had decreased hip flexion bilaterally, but that this issue was related more to the Veteran's back pain than his hips.  She noted that a recent March 2014 CT scan had shown degenerative changes in the lumbar spine.  The examiner acknowledged that the Veteran had some right thigh pain with muscle movement, but she concluded that most of the Veteran's bilateral hip problems were unrelated to his myositis ossifications.  In regards to employment, the examiner opined that the Veteran's right thigh disability impacted his ability to perform any type of occupational task as prolonged walking and standing were required in the Veteran's previous job at a tire company.  Bending to pick up and lift heavy tires could cause increased pain and spasms.  The diagnosis was myositis ossifications of the right thigh.

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a disability rating in excess of 10 percent for the Veteran's myositis ossifications of the right thigh is not warranted for the entire period on appeal.

The Board initially notes that there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Consequently, an evaluation in excess of 10 percent is not warranted for degenerative arthritis under Diagnostic Code 5003.

In general, 38 C.F.R. §  4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5250, 60, 70, and 90 percent evaluations are assigned for various types of ankylosis.  Here, there is limited range of motion, but no ankylosis.  Under Diagnostic Code 5251, a 10 percent evaluation is the maximum available rating assigned for limitation of extension of the thigh to 5 degrees.  Thus, no higher evaluation is warranted under this code.  Diagnostic Code 5254 assigns an 80 percent for hip flail joint; there is no evidence of any such condition.  Diagnostic Code 5255 for impairment of the femur, assigns 10, 20, and 30 percent evaluations for malunion with slight, moderate, or marked knee or hip disability.  Higher evaluations are warranted for fracture of the surgical neck or shaft or anatomical neck of the femur.  However, the evidence of record does not indicate any malunion or fracture of the femur.  These codes, therefore, do not provide for a higher evaluation.

Diagnostic Code 5252 provides that limitation of flexion of the thigh is assigned a 20 percent rating when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 20 degrees; and a 40 percent rating is assigned when flexion is limited to 10 degrees.  Under Diagnostic Code 5253, a 20 percent rating is assigned when there is limitation of abduction resulting in motion lost beyond 10 degrees.  

The Veteran's right thigh disability was not documented to have a limitation of flexion of flexion to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5252.  The Veteran largely had normal flexion during this period and at worst, his flexion was limited to 90 degrees during the May 2015 VA examination, or 70 degrees upon repetition.  Thus, the Veteran's flexion was better than that contemplated by a 20 percent rating.  In addition, neither the December 2011 nor May 2015 VA examiner found that the Veteran was unable able to cross his legs or toe out more than 15 degrees; and there was no limitation of abduction resulting in motion lost beyond 10 degrees.  Based on these facts, a separate or higher rating under Diagnostic Code 5253 is not appropriate.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right thigh disability is not warranted on the basis of functional loss due to pain or weakness as the Veteran's symptoms are best described by assigned 10 percent rating.  The May 2015 VA examiner was the first to find that the Veteran had functional loss in the form of pain, lack of endurance, and incoordination.  In addition, the Veteran experienced a loss of flexion during this examination after repetitive use testing.  The Board also notes that though the Veteran reported muscle spasms and locking, he has not reported or been documented as having flare ups related to his right thigh disability during this period.  Moreover, all of the Veteran's flexion measurements have been consistently better than the 45 degrees that Diagnostic Code 5252 requires for the assigned 10 percent rating.  In addition, the July 2008 VA treatment record and May 2015 VA examination indicated that the Veteran had normal extension both before and after the 0 degrees of extension recorded during the December 2011 VA examination.  The Board therefore finds that the effect of the Veteran's functional loss is already contemplated in his current 10 percent rating for this period.  As a result, the Veteran's statements and the medical evidence do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

Although the Board has considered the lay statements of record, this evidence is insufficient to justify awarding a rating higher than 10 percent for the Veteran's right thigh disability.  Lay assertions may serve to support a claim when they relate to the occurrence of observable events or the presence of symptoms of a disability that are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the assigned rating.  To the extent that he argues his disability is more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds that the determinations of the numerous medical professionals based on physical examinations are of greater probative weight than the Veteran's more general lay assertions.

The Board has also considered the potential applicability of other diagnostic codes; however, the Veteran's right thigh myositis ossifications have not been documented to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the entire period on appeal.  As such, the benefit of the doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which governs the assignment of extraschedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's right thigh disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not show such an exceptional disability picture that renders inadequate the available scheduler ratings for the Veteran's right thigh myositis ossifications.  The Veteran does not have symptoms associated with his lumbar spine disability that have been left uncompensated or unaccounted for by the assignment of a 10 percent schedular rating under Diagnostic Code 5023, which takes into account the Veteran's symptoms and functional impairment.  The Veteran has not reported symptoms stemming from the disability that are not currently considered in the rating criteria.  In addition, there is no allegation or indication that the combined effects of the Veteran's service-connected disabilities present an exceptional disability picture.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's right thigh disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to an increased rating in excess of 10 percent for right thigh myositis ossifications is denied.


REMAND

A remand is necessary to obtain an adequate medical opinion that complies with the April 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  In the April 2015 remand, the Board instructed the AOJ to obtain a VA examination in which the examiner determined the current diagnoses pertaining to the Veteran's bilateral knees; opined for each diagnosis whether the disorder was etiologically related to active service; and opined for each diagnosis whether they were caused or permanently aggravated by the Veteran's service-connected right thigh myositis ossifications.

The Veteran was provided with a VA examination in May 2015 and in the same month, a VA examiner provided a medical opinion.  The examiner opined that the Veteran's bilateral knee disorder is less likely than not proximately due to or the result of the Veteran's right thigh disability.  The examiner added that the Veteran's right thigh disability is unrelated to his bilateral degenerative joint disease.  This opinion did not address whether the Veteran's bilateral knee degenerative joint disease was permanently aggravated by the Veteran's right thigh disability.  

The examiner also determined that it is less likely than not that the Veteran's bilateral knee disorder was incurred in or caused by his military service.  However, she included the same rationale for this opinion that was used to explain her conclusion for secondary service connection.  This rationale is inadequate as it does not provide any insight into the examiner's opinion on direct service connection.  The Board notes that the May 2015 examination report also documented diagnoses of  left knee shin splints (including the tibia and/or fibula stress fracture and/or exertional compartment syndrome); and right knee intertrochlear chondromalacia and full thickness cartilage defect in the mid-posterior patella.  However, the examiner did not address these diagnoses or provide an opinion as to whether it is at least as likely as not that these disorders were related to the Veteran's military service or whether they were secondary to his service-connected right thigh disability.  Consequently, the Board finds that a remand is needed to obtain an addendum medical opinion.

In addition, though the Veteran seeks an award of TDIU, the RO did not obtain an assessment of the effect of the Veteran's service-connected disabilities on his ability to work.  The Board notes that the Veteran does not meet the schedular requirements for consideration of TDIU as he does not have a single disability rated 60 percent or more, and he does not have at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, consideration of TDIU on an extraschedular basis is still possible.  38 C.F.R. § 4.16(b).  The duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Thus, the Veteran should be provided with a Social and Industrial Survey considering the effects of the Veteran's service-connected disabilities on his employability.

The Veteran also appears to receive treatment from the Carl Vinson VA Medical Center.  Any outstanding treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Carl Vinson VA Medical Center dated since August 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral knee disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For each current diagnosis of the right and left knee, the examiner must provide an opinion as to the following questions: 

a)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's knee disorder had its onset in, or was caused by active service. 

b) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disability of right thigh myositis ossifications caused the Veteran's knee disorder.

c) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disability of right thigh myositis ossifications permanently aggravated the Veteran's knee disorder.

4.  After completing the foregoing development, and any other development deemed necessary, obtain a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning within the past five years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.

The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective and age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that VA may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected right thigh myositis ossifications, pseudofolliculitis barbae, tinnitus, and internal hemorrhoids.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the VA examination report and Social and Industrial Survey to ensure that they are in complete compliance with the directives of this remand.  If any report of is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


